Title: To Thomas Jefferson from Thomas Embree, 3 January 1804
From: Embree, Thomas
To: Jefferson, Thomas


               
                  Friend, & superior; 
                  Washington countyState of Tennesseethe 3d of 1st mo. 1804
               
               The horror & confusion occasioned in the state of Tennessee, by the method pursued to raise men to go to Louisiana, has been wonderful. The fear of being reduced to the alternative of either undertaking a grievous journey of 12 or 18 hundred miles, & much of the way through a howling wilderness, with the probability of never returning; or submiting to a fine, which to many of the citizens of a country like this, would be very distressing, hath caused many young men, & some heads of families, to leave their necessary employments, & seek refuge among strangers; whereby the burden fell on others who could not be as well spared, & many of them are fined.
               Undertaking to force out the militia in this case appears to be an impolitic step; as the unreasonable appearance of it even if it had been lawful, & constitutional, tends to produce seeds of disloyalty, by reducing people to an apparant necessity of disobeying. It apears to be a general opinion, as far as I am acquainted, that if force had not been attempted, men would have been easier raised.
               But whether the President intended such measures to be taken or not, has been a matter of warm controversy: and I am among those (tho perhaps the minority) who contend, that, as the authority was only a request, force was not intended; seeing a request is not a command, nor order: But if the opinion should ultimately prevail, that the authority from the President was peremptory; & intended to bind the officers to use compulsory measures as the last resort, I fear it will injure his popularity. But I hope the common acceptation of the word conveyed the President’s intention; for I wish for Tho’s Jefferson’s popularity to continue, & for him to reign as president, untill I have reason to change my opinion in regard to his merits.
               
               If my opinion be right I shall expect the president will, for the good of the community, take speedy measures to counteract the sufferings of those who are fined, or liable to be fined, & their property, by reason of the scarcity of money, liable to be sold at so low a rate as to be very distressing to many families: But unless this be done, or some satisfactory information communicated, the contrary will probably be taken for granted, by the neighbours of 
               the President’s real friend & respectful subject
               
                  Thomas Embree 
               
            